DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton(USPat 8,109,358 B2).

— In considering claim 1, the claimed subject matter that is met by Dayton includes:
	1) electrically coupling a device configured to supply electrical power to an axle locking actuator is met by the latching component in the form of doublepole, double-throw control relay(84), coupled to a first switch(86), and includes a set of contacts(87) for delivering high current to the coupling the electromagnetic coil(50) of lock actuator(4o)/locking mechanism(collar member(38)/actuation member(48)) of the differential(10)(see: column 3, lines 28-48; column 5 lines 59 et seq; column 6 lines 1 et seq);
	2) flowing a first current in response to a threshold voltage being applied to the conductor and the device is met by full voltage being applied to the control system(56), and applied to coil(50)(see: column 7, lines 43-53);
	3) flowing a second current in response to the threshold voltage not being applied to the conductor and the device is met by the connector(74) detecting that differential is locked, and dropping back the level of voltage for the differential to a second voltage(see: column 7, lines 53 et seq).
  -- With regards to claim 3,
	1) the axle locking actuator being a solenoid is met by the actuator(4o), which includes electromagnetic coil(5o), which acts as a solenoid by exerting a required retarding torque on ramp plate(42), thus initiating ramp up of the actuation members(48, such that the collar member(38) is biased toward the non-actuated, unlocked mode by a wave spring(52)(see: column 3, lines 33-46).
  -- With regards to claim 5,
1) supplying a voltage to a signal input of the device is met by the
diode(102) conducting current to the relay(84)(see: column 6, lines 33-39).
  -- With regards to claim 6,
	1) the voltage is supplied via a voltage regulator is met by the
potentiometer(72) that is adapted to hold a particular level of voltage for the differential(10) and be adjusted to various levels of potential(see: column 4, lines 43-46).
  -- With regards to claim 7,
	1) monitoring the first current and the second current via a controller
is met by the control system(56), which detects external fault or loss of continuity of the coil(5o), and thereby indicates the variable voltage being applied to the coil on bar graph displays(66,68,70), which monitor the respective first and second current being supplied to the lines(see: column 4, lines 22-42).
  -- With regards to claim 8,
	1) providing an indication of locking status of the axle differential locking mechanism via the controller is met by the locked or unlocked status of the differential being sensed, and indicated by the plurality of LED’s(66) control system(56)(see: column 4, lines 9-33).
  -- Claim 9 recites essentially the same subject matter that is met by Dayton, as discussed in claim 1 above, as well as:
	1) the system for indicating operating status of a differential gear set of an axle is met by the system as shown in figures 1 and 2, which monitor the operating status of differential(10), which includes a gear case(i2), and define a gear chamber(i6)(see: column 3, lines 4-27);
	2) the electric circuit configured to flow a first amount of electric current while the differential gear set of the axle is in a locked state, the circuit configured to flow a second amount of electric current while the differential gear set of the axle is in an unlocked state, the circuit including a first power input and a second power input is met by the circuitry, as seen in figure 4, which flows high current at contacts(87), and low current at contacts(97)(see: column 5, lines 59 et seq; column 6, lines 1-32).  Wherein, full voltage is applied to the control system by the battery, when in the locked state, as indicated by the illuminated LED(66), and wherein the voltage is reduced to when in the unlock state(see: column 7, lines 43 et seq; column 8, lines 1-12).
  -- With regards to claim 10,
	1) the first power input receiving power via a conductor configured to supply power to a sensor is met by the pins of the panel(62) which collectively act as the sensor that detects differential being locked or unlocked, and as well, detects positive charge of a battery that supplies power to the system(see: column 4, lines 43 et seq).
  -- Claim 11 recites subject matter that is met as discussed in claim 3 above
  -- With regards to claim 12,
	1) the first amount of electric current and the second amount of electric current are supplied via the first power input are met by the
electromagnetic coil(50) receiving first and second current amounts, which may be adjusted via potentiometer(72), as discussed above.
  -- With regards to claim 13,
	1) the second power input being electrically coupled to a control input of a relay is met by the switch line(5o) being electrically connected to the latching component(84), in the form of double pole double throw control relay(84).
  -- Claim 15 recites subject matter that is met as discussed in claim 1 above.
  -- Claim 16 recites subject matter that is met as discussed in claim 6 above.
  -- With regards to claim 17,
	1) the voltage regulator being electrically coupled to the signal input is
met by the potentiometer(72), being electrically coupled to electromagnetic coil(5o)(see: column 7 lines 53-61).
  -- With regards to claim 18,
	1) the apparatus is in electric communication with a first resistor via a first signal output of the apparatus, and where the apparatus is in electric communication with a second resistor via a second signal output of the apparatus is met by the resistor(112) which is connected to fault line(83), and resistor(98) which is connected to ground line(n8)(see: column 6, lines 40-54).
  -- With regards to claim 19,
	1) an operating state of the apparatus may be changed via applying electric power to the control input, and where an operating state of the apparatus may not be changed via applying electric power to the signal input is met by the potentiometer changing the operating state of the system by applying voltage to lock/unlock the differential(10), or a fault causing the differential to not be activated, even though power is being duppled to the system(see: column 4, lines 43-et seq; column 5, lines 1-32).
  -- With regards to claim 20,
	1) the system of claim 15, where first electric power conductor is configured to supply electric power to a differential locking mechanism actuator is met by the power being supplied to the electromagnetic coil(5o) of actuator(4o)(see: column 3, lines 28-48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton in view of Examiner’s statement of Official Notice.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, except for: 
	1) the device being a single pole double throw relay.
	Dayton however, does teach the use of a double pole double throw relay as the device, as discussed in claim 1 above. The examiner takes Official notice that in the electrical latching component art, use of single pole double throw relays is well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute a single pole double throw relay, in place of the double pole double throw relay of Dayton, since one of ordinary skill would have recognized the devices as art related equivalents, and therefore would have readily recognized the benefit of either device within the system. In particular, one of ordinary skill would have recognized the cost advantage or utilizing a single pole double throw switch, in the system of Dayton.
  -- Claim 14 recites subject matter that is met as discussed in claim 2 above.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton in view of Krishnan et al(USPGPUB 2018/0051786).
  -- Claim 4 recites subject matter that is met by Dayton, as discussed in claim 1 above, except for:
	1) the axle locking actuator selectively controls air flow to a component of an axle.
	Although not taught by use of automated differential locking systems which control air flow is well known. In related art, Krishnan et al(Krishnan) discloses a system for differential locking of vehicle axles, wherein a compressed air supply is utilized via a forward tandem axle pneumatic solenoid air line(68), based on a vehicle operating condition being selectively actuated(see: Krishnan, secs[0038,0044]).
	Since the use of air supply systems which are selectively controlled for a vehicle axle differentially locking system is well known, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the compressed air supply and controller(7o) of Krishnan, into the system of Dayton, since pneumatic air supplies are well known in the art, and would have provided an efficient means of actuating a solenoid in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687